         Case 1:13-cv-01015-VSB Document 339 Filed 09/01/21 Page 1 of 2




                                                                                    Molly A. Elkin
                                                                                    mae@mselaborlaw.com


                                             August 30, 2021
                                                                                     9/1/2021
VIA ECF
                                                            Given the likely length of the stay, Plaintiffs’ motion for attorney’s
Honorable Vernon S. Broderick
                                                            fees, (Doc. 333), is deemed withdrawn without prejudice to
United States District Court
                                                            reinstatement by letter within 14 days of the appellate court’s decision
Southern District of New York
                                                            on Defendants’ appeal. The Clerk’s office is directed to terminate the
40 Centre Street, Room 415
                                                            open motion at Document 333.
New York, NY 20007

                Re: Perry, et al. v. City of New York, et al., Case No. 13-cv-1015

Dear Judge Broderick:

        I represent the plaintiffs in the above-captioned case and write in connection with Plaintiffs’
Reply in Support of their Motion for a Supplemental Award of Attorneys’ Fees and Expenses,
which is to be filed on or before August 31, 2021. For the reasons set forth below, Plaintiffs
respectfully request that the Court stay briefing on Plaintiffs’ Motion until the Second Circuit
issues a decision on Defendant’s appeal.

        On August 5, 2021, the Court issued a decision rejecting each of the City’s arguments made
in Defendant’s Motion for Judgment as a Matter of Law or, in the Alternative, for a New Trial or
an Amended Judgment, and finding that the jury verdict of October 24, 2019, and judgment of
February 5, 2020, should be upheld. Dkt. 332. Pursuant to Federal Rule of Civil Procedure 54(d)
and Section 216(b) of the Fair Labor Standards Act (FLSA), 29 U.S.C. § 216(b), plaintiffs timely
filed their Motion for a Supplemental Award of Attorneys’ Fees and Expenses on August 19, 2021.
(Dkt. 333-334). Defendant filed an opposition on August 24, 2021 (Dkt. 335), meaning that
Plaintiffs’ reply brief is currently due on August 31, 2021. However, on August 27, 2021, the City
filed a Notice of Appeal. Dkt. 336.

        Section 216(b) of the FLSA, 29 U.S.C. § 216(b), provides that “[t]he court in such action
shall, in addition to any judgment awarded to the plaintiff or plaintiffs, allow a reasonable
attorney’s fee to be paid by the defendant, and costs of the action.” 29 U.S.C. § 216(b) (emphasis
supplied). Accordingly, under the FLSA, an award of attorneys’ fees and costs to the prevailing
party is mandatory. Id. Significantly, and as relevant here, district courts have authority to award
post-judgment attorneys’ fees in an FLSA case, including fees for successfully defending an appeal.
See, e.g., Young v. Cooper Cameron Corp., 586 F.3d 201, 208 (2d Cir. 2009) (a prevailing FLSA
plaintiff’s entitlement to attorneys’ fees and costs extends to post-judgment proceedings and
appeal).

      Because the City has filed an appeal of “the opinion and order entered on August 5, 2021
(ECF No. 332) and the final judgment entered on February 5, 2020 (ECF No. 313), bringing up
      Main: (202) 833-8855 | Fax: (202) 452-1090 | Email: info@mselaborlaw.com | www.mselaborlaw.com
                      1101 Vermont Avenue NW, Suite 1000 | Washington, D.C. 20005
         Case 1:13-cv-01015-VSB Document 339 Filed 09/01/21 Page 2 of 2

August 30, 2021
Page 2

for review all underlying orders and rulings,” (Dkt. 336), any decision on Plaintiffs’ post-judgment
fees and costs now would be premature. Therefore, Plaintiffs respectfully request that the Court
stay briefing on the Plaintiffs’ Motion pending a decision on the appeal and permit Plaintiffs to,
consistent with Rule 54(d) of the Federal Rules of Civil Procedure, re-file their Motion for
Supplemental Attorneys’ Fees and Expenses within 14 days of the appellate court’s decision.

       Plaintiffs’ counsel discussed this request for a stay with counsel for the Defendant, who
consents to the request.

       Thank you for your consideration.

                                              Respectfully submitted,

                                              McGILLIVARY STEELE ELKIN LLP




                                              Molly A. Elkin

cc:    All Counsel of Record (via ECF)
